DETAILED ACTION
This office action is in response to application filed on August 7, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020 and 01/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Figure 2 item 204 is misspelled (“Reciver line 204” should read “Receiver line 204”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Specification
The disclosure is objected to because of the following informalities:
[0020]: language “This diagram provides a general framework for illustrating the operational aspects of various implementations including parametric traces 103, and an enhanced trace 104 and various apertures (including the summation aperture 105, the estimation aperture 106, and the operator aperture 107)” should read “This diagram provides a general framework for illustrating the operational aspects of various implementations including parametric traces  104, and an enhanced trace 103 and various apertures (including the summation aperture 105, the estimation aperture 106, and the operator aperture 107)” in agreement with the details of Figure 1.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  

“A computer-implemented method for analyzing reflection seismic data, the computer-implemented method comprising: 
sorting the reflection seismic data into sets of data sections acquired from cross-spread gathers, each cross-spread gather corresponding to a source line of shot sources from which seismic impulses were transmitted, and a receiver line of recording instruments where the set of data sections for a particular cross-spread gather were recorded;
performing data enhancement on the sets of data sections to generate enhanced traces for each set of data section acquired from [[a]] the particular cross-spread gather, the performing  including: 
applying, for each set of data sections acquired from the particular cross-spread gather, forward normal-moveout (NMO) corrections such that arrival times of primary reflection events in a particular set of data sections become more flat; 
estimating, for the particular set of data sections, beamforming parameters including a nonlinear traveltime surface and a summation aperture; 
beamforming[[, for]] the particular set of data sections 

performing additional data processing steps based on the enhanced traces leading to an improved image of the subsurface.  
.  
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Claim language should read:
“The computer-implemented method of claim 1, wherein the enhanced traces are generated by performing data enhancement in parallel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “applying, for each set of data sections acquired from the particular cross- spread gather, forward normal-moveout (NMO) corrections such that arrival times of primary reflection events in the particular set of data sections become more flat” which is unclear as to in comparison to what the particular set of data sections become more flat. Dependent claim does not provide clarification of the recited language, and therefore it is also rejected under the same grounds.
The original disclosure describes “These implementations may incorporate a second step of applying, for each cross-spread gather, forward normal-moveout corrections ( NMO ) to make primary reflections arrivals more flat than before the NMO correction” (see specification at [0018]), therefore, for examination purposes, this interpretation will be applied.
Claim 1 also recites “estimating, for the particular set of data sections, beamforming parameters including a nonlinear traveltime surface and a summation aperture” and “each enhanced trace located along the estimated traveltime surface and from the summation aperture” which is unclear as to whether these two traveltime surfaces refer to the same feature or different concepts. Dependent claim does not provide clarification of the recited language, and therefore it is also rejected under the same grounds. 
The original disclosure describes similar language (e.g., see specification at [0030]), therefore, for examination purposes, claim language is interpreted to correspond nonlinear traveltime surface and from the summation aperture”).

Examiner’s Note
Claims 1-2 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., improving subsurface imaging), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claim 2, it was also found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of its corresponding independent claim.

Subject Matter Not Rejected Over Prior Art
Claims 1-2 are distinguished from the prior art of record for the following reasons:  
Regarding claim 1.
Judson (US 3597727 A, IDS record) teaches:
a method for collecting, processing and displaying seismic information is presented; examiner interprets the method to be performed by a computer (see Fig. 2)), the method comprising: 
sorting the reflection seismic data into sets of data sections acquired from cross-spread gathers (Fig. 1), each cross-spread gather corresponding to a source line of shot sources from which seismic impulses were transmitted, and a receiver line of recording instruments where the set of data sections for the particular cross-spread gather were recorded (col. 5, line 48 – col. 6, line 26: a cross configuration of sources and receivers is used to collect seismic data);
performing data enhancement on the sets of data sections to generate enhanced traces for each set of data section acquired from a particular cross-spread gather (col. 1, lines 10-20; col. 2, lines 19-28: data enhancement is performed by the method), the performing step includes: 
applying, for each set of data sections acquired from the particular cross-spread gather, forward normal-moveout (NMO) corrections such that arrival times of primary reflection events in the particular set of data sections become more flat (col. 2, lines 19-28; col. 17, lines 13-23: normal moveout correction is performed to enhance signals); 
estimating, for the particular set of data sections, beamforming parameters including a summation aperture (Fig. 5; col. 9, lines 29-68: beam steering process is applied, which implies estimating its corresponding parameters); 
beamforming, for the particular set of data sections and according to the beamforming parameters, to generate enhanced traces that combine contributions from beam steering process is applied, which implies estimating its corresponding parameters); and
performing additional data processing steps based on the enhanced traces leading to an improved image of the subsurface (col. 1, lines 10-20: displaying of enhanced seismic information allows true visualization of 3D subsurface strata; 3D visualization implies incorporation of additional processing on enhanced signals).

Anderson (US 20170269246 A1) teaches:
“The method can further include: generating a reflectivity estimate at the active near field hydrophone locations by applying normal moveout timing corrections to the nearly zero-offset reflectivity traces and stacking; generating active array near field hydrophone data without reflectivity information by adaptively subtracting the reflectivity estimate at the active array hydrophone locations; generating a notional source update using as input the active array hydrophone data without reflectivity information; generating a reflectivity information update at the active array hydrophone data locations by subtracting a direct arrival estimate modeled using the notional source update; and generating an updated estimate of zero-offset reflectivity traces by calculating a cross-correlation between the reflectivity information update at the active array hydrophone data locations and the nearly zero-offset traces and performing an optimized stacking with summation weights based on coefficients of the cross-correlation” ([0023]: application of normal moveout corrections is performed to remove direct arrivals from arrayed marine sources).


“A method of acquiring and processing seismic data including: acquiring digitized seismic data associated with a plurality of moving receiver points using a plurality of seismic sensors; attenuating noise in the moving receiver point based digitized seismic data using digitized seismic data associated with a plurality of nearby receiver points; transforming noise attenuated moving receiver point based digitized seismic data into stationary receiver point based digitized seismic data; and recording noise attenuated and transformed digitized seismic data associated with stationary receiver points having an average spatial separation interval at least twice the average moving receiver point spatial separation interval. This method is particularly effective at attenuating coherent low frequency noise and correcting for the receiver motion effect in marine seismic data” (Abstract: noise attenuation in seismic data is achieved by applying an adaptive beamformer (see col. 7, lines 1-4) as well as normal moveout correction (see col. 8, lines 37-40)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the performing step includes: 
estimating, for the particular set of data sections, beamforming parameters including a nonlinear traveltime surface;
beamforming, for the particular set of data sections and according to the beamforming parameters, to generate enhanced traces that combine contributions from original traces in the sets of data sections, each enhanced trace azimuthally surrounded by 
applying inverse NMO corrections to the enhanced traces such that temporal rearrangements due to the forward NMO corrections are undone,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 2. 
The claim is also distinguished over the prior art of record due to its dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muyzert; Everhard Johan et al., US 20080049551 A1, Workflow for processing streamer seismic data
	Reference discloses processing of seismic data including beamformer and summation.
Muyzert; Everhard Johan et al., US 7379386 B2, Workflow for processing streamer seismic data
	Reference discloses processing of seismic data including beamformer and summation.
Tilley; Aubra E. et al., US 3806863 A, METHOD OF COLLECTING SEISMIC DATA OF STRATA UNDERLYING BODIES OF WATER
Reference discloses a method for collecting seismic data and processing the data using techniques such as normal moveout corrections and beam steering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857